
	
		II
		112th CONGRESS
		1st Session
		S. 1765
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2011
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide grants
		  to strengthen the healthcare system’s response to domestic violence, dating
		  violence, sexual assault, and stalking.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consolidation of Grants to
			 Strengthen the Healthcare System's Response to Domestic Violence, Dating
			 Violence, Sexual Assault, and Stalking Act.
		2.Strengthening
			 the healthcare system’s response to domestic violence, dating violence, sexual
			 assault, and stalking
			(a)In
			 generalSection 399P of the Public Health Service Act (42 U.S.C.
			 280g–4) is amended to read as follows:
				
					399A.Grants to
				strengthen the healthcare system’s response to domestic violence, dating
				violence, sexual assault, and stalking
						(a)In
				generalThe Secretary, acting through the Office of Women’s
				Health, shall award grants for—
							(1)the development
				or enhancement, and implementation of interdisciplinary training for health
				professionals, public health staff, and allied health professionals;
							(2)the development
				or enhancement, and implementation of education programs for medical, nursing,
				dental, and other health professions students and residents to prevent and
				respond to domestic violence, dating violence, sexual assault, and stalking;
				and
							(3)the development
				or enhancement, and implementation of comprehensive Statewide strategies to
				improve the response of clinics, public health facilities, hospitals, and other
				health settings (including behavioral and mental health programs) to domestic
				violence, dating violence, sexual assault, and stalking.
							(b)Use of
				funds
							(1)Required
				usesAmounts provided under a grant under subsection (a) shall be
				used to—
								(A)fund
				interdisciplinary training and education programs under paragraphs (1) and (2)
				of subsection (a) that—
									(i)are designed to
				train medical, psychology, dental, social work, nursing, and other health
				professions students, interns, residents, fellows, or current health care
				providers to identify and provide health care services (including mental or
				behavioral health care services and referrals to appropriate community
				services) to individuals who are or who have been victims of domestic violence,
				dating violence, sexual assault, or stalking; and
									(ii)plan and develop
				culturally competent clinical training components for integration into approved
				internship, residency, and fellowship training or continuing medical or other
				health education training that address physical, mental, and behavioral health
				issues, including protective factors, related to domestic violence, dating
				violence, sexual assault, stalking, and other forms of violence and abuse,
				focus on reducing health disparities and preventing violence and abuse, and
				include the primacy of victim safety and confidentiality; and
									(B)design and
				implement comprehensive strategies to improve the response of the health care
				system to domestic or sexual violence in clinical and public health settings,
				hospitals, clinics, and other health settings (including behavioral and mental
				health), under subsection (a)(3) through—
									(i)implementation,
				dissemination, and evaluation of policies and procedures to guide health
				professionals and public health staff in identifying and responding to domestic
				violence, dating violence, sexual assault, stalking, including strategies to
				ensure that health information is maintained in a manner that protects the
				patient’s privacy and safety, and safely uses health information technology to
				improve documentation, identification, assessment, treatment, and follow-up
				care;
									(ii)development of
				on-site access to services to address the safety, medical, and mental health
				needs of patients by increasing the capacity of existing health care
				professionals and public health staff to address domestic violence, dating
				violence, sexual assault, and stalking, or by contracting with or hiring
				domestic or sexual assault advocates to provide such services or to model other
				services appropriate to the geographic and cultural needs of a site;
									(iii)development of
				measures and methods for the identification of risk and protective factors and
				evaluation of identification, intervention, and documentation regarding victims
				of domestic violence, dating violence, sexual assault, sexual coercion, and
				stalking, including the development and testing of quality improvement
				measurements; and
									(iv)provision of
				training and follow-up technical assistance to health care professionals, and
				public health staff, and allied health professionals to identify, assess,
				treat, and refer clients who are victims of domestic violence, dating violence,
				sexual assault, sexual coercion, or stalking, including using tools and
				training materials already developed.
									(2)Permissible
				uses
								(A)Child and elder
				abuseTo the extent consistent with the purpose of this section,
				a grantee under this section may address, as part of a comprehensive
				programmatic approach implemented under a grant under this section, issues
				relating to child or elder abuse.
								(B)Other uses of
				fundsWith respect to—
									(i)grants awarded
				under paragraphs (1) and (2) of subsection (a), grant funds may be used
				to—
										(I)offer to rural
				areas community-based training opportunities, which may include the use of
				distance learning networks and other available technologies needed to reach
				isolated rural areas, for medical, nursing, and other health professions
				students and residents on domestic violence, dating violence, sexual assault,
				stalking, and, as appropriate, other forms of violence and abuse; or
										(II)provide stipends
				to students who are underrepresented in the health professions as necessary to
				promote and enable their participation in clerkships, internships, or other
				offsite training experiences that are designed to develop health care clinical
				skills related to domestic violence, dating violence, sexual assault, stalking;
				and
										(ii)grants awarded
				under subsection (a)(1), grant funds may be used for—
										(I)development of
				training modules and policies that document and address the overlap of child
				abuse, domestic violence, dating violence, sexual assault, sexual coercion, and
				stalking and elder abuse, as well as childhood exposure to domestic and sexual
				violence;
										(II)development,
				expansion, and implementation of sexual assault forensic medical examination or
				sexual assault nurse examiner programs;
										(III)inclusion of
				the health effects of lifetime exposure to violence and abuse as well as
				related protective factors and behavioral risk factors in health professional
				training schools including medical, dental, nursing, social work, and mental
				and behavioral health curricula, and allied health service training courses;
				or
										(IV)integration of
				knowledge of domestic violence, dating violence, sexual assault, sexual
				coercion, and stalking into health care accreditation and professional
				licensing examinations, such as medical, dental, social work, and nursing
				boards, and where appropriate, other allied health exams.
										(c)Requirements
				for grantees
							(1)Confidentiality
				and safety
								(A)In
				generalGrantees under this section shall ensure that all
				programs developed with grant funds address issues of confidentiality and
				patient safety and comply with applicable confidentiality and nondisclosure
				requirements under section 40002(b)(2) of the Violence Against Women Act of
				1994 (42 U.S.C. 13925(b)(2)) and the Family Violence Prevention and Services
				Act (42 U.S.C. 10401 et seq.), and that faculty and staff associated with
				delivering educational components are fully trained in procedures that will
				protect the immediate and ongoing security and confidentiality of the patients,
				patient records, and staff. Such grantees shall consult entities with
				demonstrated expertise in the confidentiality and safety needs of victims of
				domestic violence, dating violence, sexual assault, and stalking on the
				development and adequacy of confidentially and security procedures, and provide
				documentation of such consultation.
								(B)Advance notice
				of information disclosureGrantees under this section shall
				provide to patients advance notice about any circumstances under which
				information may be disclosed, such as mandatory reporting laws, and shall give
				patients the option to receive information and referrals without affirmatively
				disclosing abuse.
								(2)Application
								(A)PreferenceIn
				selecting grant recipients under this section, the Secretary shall give
				preference to applicants based on the strength of their evaluation strategies,
				with outcome based evaluations, broadly defined and prioritized.
								(B)Grants under
				subsection (a) (1) or
				(2)An entity desiring a grant
				under paragraph (1) or (2) of subsection (a) shall submit an application to the
				Secretary at such time, in such a manner, and containing such information and
				assurances as the Secretary may require, including—
									(i)documentation
				that the applicant represents a team of entities, including someone with
				evaluation or research expertise, working collaboratively to strengthen the
				response of the health care system to domestic violence, dating violence,
				sexual assault, or stalking, and which includes at least one of each of—
										(I)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, dental,
				social work, or other health field; or a health care facility or system;
				and
										(II)a government or
				nonprofit entity with a history of effective work in the fields of domestic
				violence, dating violence, sexual assault, or stalking; and
										(ii)strategies for
				the dissemination and sharing of curricula and other educational materials
				developed under the grant, if any, with other interested health professions
				schools and national resource repositories for materials on domestic violence,
				dating violence, sexual assault, and stalking;
									(C)Grants under
				subsection (a)(3)An entity
				desiring a grant under subsection (a)(3) shall submit an application to the
				Secretary at such time, in such a manner, and containing such information and
				assurances as the Secretary may require, including—
									(i)documentation
				that all training, education, screening, assessment, services, treatment, and
				any other approach to patient care will be informed by an understanding and
				dynamics of violence and abuse victimization and trauma-specific approaches and
				these approaches will be integrated into research, prevention, intervention,
				and treatment activities;
									(ii)strategies for
				the development and implementation of policies to prevent and address domestic
				violence, dating violence, sexual assault, and stalking over the lifespan in
				health care settings;
									(iii)a plan for
				consulting with State and tribal domestic violence or sexual assault
				coalitions, national nonprofit victim advocacy organizations, State or tribal
				law enforcement task forces (where appropriate), and culturally specific
				organizations with demonstrated expertise in domestic violence, dating
				violence, sexual assault, or stalking; and
									(iv)with respect to
				an application for a grant—
										(I)under which the
				grantee will have contact with patients, a plan, developed in collaboration
				with local victim service providers, to respond appropriately to and make
				correct referrals for individuals who disclose that they are victims of
				domestic violence, dating violence, sexual assault, stalking, or other types of
				violence (such grantees shall provide documentation of an ongoing collaborative
				relationship with a local victim service provider); or
										(II)proposing to
				fund a program described in subsection (b)(2)(B)(ii)(II), a certification that
				any sexual assault forensic medical examination and sexual assault nurse
				examiner programs supported with such grant funds will adhere to the guidelines
				set forth in the Attorney General’s National Protocol for Sexual Assault
				Medical Forensic Examinations (Adults/Adolescents).
										(d)Eligible
				entities
							(1)Grants under
				subsection (a) (1) or
				(2)To be eligible to receive
				funding under paragraph (1) or (2) of subsection (a), an entity shall
				be—
								(A)a nonprofit
				organization with a history of effective work in the field of training health
				professionals with an understanding of, and clinical skills pertinent to,
				domestic violence, dating violence, sexual assault, or stalking, and lifetime
				exposure to violence and abuse;
								(B)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, dental,
				social work, or allied health;
								(C)a health care
				provider membership or professional organization, or a health care system;
				or
								(D)a State, tribal,
				territorial, or local entity.
								(2)Grants under
				subsection (a)(3)To be eligible
				to receive funding under subsection (a)(3), an entity shall be—
								(A)a State
				department (or other division) of health, a State, tribal, or territorial
				domestic violence or sexual assault coalition or victim services program, or
				any other nonprofit, nongovernmental organization with a history of effective
				work in the fields of domestic violence, dating violence, sexual assault, or
				stalking, and health care, including physical or mental health care; or
								(B)a local victim
				service provider, a local department (or other division) of health, a local
				health clinic, hospital, or health system, or any other community-based
				organization with a history of effective work in the field of domestic
				violence, dating violence, sexual assault, or stalking and health care,
				including physical or mental health care.
								(e)Technical
				assistance
							(1)In
				generalOf the funds made available to carry out this section for
				any fiscal year, the Secretary may make a grant or enter into a contract to
				provide technical assistance with respect to the planning, development, and
				operation of any program, activity, or service carried out pursuant to this
				section. Not to exceed 8 percent of the funds appropriated under this section
				for a fiscal year may be used to fund technical assistance, unless the
				Secretary has previously set aside amounts greater than 8 percent for technical
				assistance and training relating to grant programs authorized under this
				section.
							(2)Availability of
				materialsThe Secretary shall make publicly available materials
				developed by grantees under this section, including materials on training, best
				practices, and research and evaluation.
							(3)ReportingThe
				Secretary shall publish a biennial report on—
								(A)the distribution
				of funds under this section; and
								(B)the programs and
				activities supported by such funds.
								(f)Research and
				evaluation
							(1)In
				generalOf the funds made available to carry out this section for
				any fiscal year, the Secretary may use not to exceed 20 percent to make a grant
				or enter into a contract for research and evaluation of—
								(A)grants awarded
				under this section; and
								(B)other training
				for health professionals and effective interventions in the health care setting
				that prevent domestic violence, dating violence, and sexual assault across the
				lifespan, prevent the health effects of such violence, and improve the safety
				and health of individuals who are currently being victimized.
								(2)ResearchResearch
				authorized in paragraph (1) may include—
								(A)research on the
				effects of domestic violence, dating violence, sexual assault, and childhood
				exposure to domestic, dating or sexual violence on health behaviors, health
				conditions, and health status of individuals, families, and populations;
								(B)research to
				determine effective health care interventions to respond to and prevent
				domestic violence, dating violence, sexual assault, and sexual coercion;
								(C)research on the
				impact of domestic, dating and sexual violence, childhood exposure to such
				violence, and stalking on the health care system, health care utilization,
				health care costs, and health status; and
								(D)research on the
				impact of adverse childhood experiences on adult experience with domestic
				violence, dating violence, sexual assault, stalking and adult health outcomes,
				including how to reduce or prevent the impact of adverse childhood experiences
				through the health care setting.
								(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2012 through 2016.
						(h)DefinitionsExcept
				as otherwise provided, the definitions in section 40002 of the Violence Against
				Women Act of 1994 (42 U.S.C. 13925) shall apply to this
				section.
						.
			(b)RepealsThe
			 following provisions are repealed:
				(1)Section 758 of
			 the Public Health Service Act (42 U.S.C. 294h).
				(2)Section 40297 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13973).
				
